Citation Nr: 1127108	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  04-07 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right knee arthritis.

2.  Entitlement to an evaluation in excess of 10 percent for left knee arthritis.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from November 1970 to September 1984.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in October 2008, March 2010, and October 2010.  This matter came back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims regarding a Board decision rendered in October 2006.  This matter was originally on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  


FINDINGS OF FACT

1.  The Veteran's service-connected right knee arthritis, at its worst, has been manifested by subjective complaints of constant pain, morning stiffness, occasional swelling, and giving way of the knee, and objective evidence of degenerative joint disease, flexion to 90 degrees, and in resolving all doubt in the Veteran's favor, by extension limited to 30 degrees.
 
2.  The Veteran's service-connected left knee arthritis, at its worst, has been manifested by subjective complaints of frequent severe pain and morning stiffness, and objective evidence of degenerative joint disease, flexion to 90 degrees and in resolving all doubt in the Veteran's favor, by extension limited to 30 degrees.


CONCLUSIONS OF LAW

1. The criteria for a rating of 40 percent, but not higher, for degenerative joint disease in the right knee have been met throughout the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2010).

2.  The criteria for a rating of 40 percent, but not higher, for degenerative joint disease in the left knee have been met throughout the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  
	
Pursuant to the Board's October 2008, March 2010, and October 2010 Remands, the Veteran underwent VA examinations to determine the severity of his service-connected knee disabilities to readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below and issued Supplemental Statements of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's October 2008, March 2010, and October 2010 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).


Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in January 2003 and November 2008 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473, Vazquez-Flores I and II.  Together, the letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  The November 2008 letters specifically advised the Veteran that he should tell VA about or give to VA that may affect how VA assigns a disability evaluation included statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work. 
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in January 2003, February 2009, and March 2011.  38 C.F.R. § 3.159(c)(4).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected knee arthritis disabilities since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The March 2011 VA examiner addressed thoroughly the severity of the Veteran's service-connected bilateral knee disabilities in conjunction with a review of the claims file and physical examination of the Veteran.  The March 2011 VA examination report is thorough, supported by VA outpatient treatment records, and adequate upon which to base a decision. 

The Board notes that the Veteran is represented by counsel; and there has been no assertion of any failure to provide appropriate notice.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  Powell v. West, 13 Vet. App. 31, 35 (1999).  Thus, consideration of possible "staged" ratings on appeal from a rating that assigns an initial disability evaluation is not required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The RO originally granted service connection for postoperative internal derangement of the right knee with degenerative joint disease in August 1987 and assigned a 10 percent rating effective September 21, 1984.  In a November 1992 rating decision, the RO granted service connection for a left knee condition as secondary to service-connected right knee condition and assigned a 10 percent rating effective August 27, 1992.  In a February 2003 rating decision, the Veteran's knee disorders were recharacterized as right knee arthritis and left knee arthritis; however, increased evaluations for both issues were denied.  In a March 2004 rating decision, the RO granted a separate evaluation for right knee instability associated with right knee arthritis and assigned a 10 percent rating effective December 17, 2002.

The Veteran's right knee arthritis and left knee arthritis are evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260 for traumatic arthritis and limitation of motion.  

Traumatic arthritis established by x-ray findings is to be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings will be evaluated on the basis of limitation of motion of the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Normal (full) range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

Limitation of flexion of a leg (knee) is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg (knee) is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

A December 2002 letter from Dr. Cohen noted that the Veteran was referred for orthopedic consultation for complaints of bilateral knee pain.  On examination, the Veteran was 350 pounds, and he had an old, well-healed scar on the medial aspect of the right knee.  He also had crepitation and popping in both knees.  The Veteran had some mild medial laxity on the right but not on the left.  The Veteran had a range of motion from zero to 95 degrees.  Radiographic examination demonstrated medial compartment narrowing bilaterally and ossific bodies at the original of his medial collateral ligament on the right and degenerative changes at the patellofemoral joint on the right.  Dr. Cohen opined that the Veteran had bilateral knee arthritis and possibly meniscal tears and noted that the Veteran was too young, too heavy and that his arthritis did not appear to be severe enough to warrant knee replacement at that time.  Dr. Cohen recommended a nonsteroidal anti-inflammatory and injected the Veteran's left knee with a steroid and lidocaine solution.  

The Veteran underwent VA examination in January 2003.  At that time, the Veteran complained of severe pain of the left knee in the anteromedial area about three to four times per week lasting a few hours with varying intensity.  The Veteran reported that his right knee hurt every day and that it was a constant dull ache radiating from his knee to his foot.  The Veteran noted that the right knee pain was about a 7 or 8/10 and that the right knee occasionally swelled.  The Veteran reported using knee braces every day.  The Veteran noted morning stiffness in both knees.  He reported being unable to stay in a kneeling position for long and being unable to squat.  The Veteran reported that he could walk for about a half hour and could sit for an hour.  The Veteran noted that prolonged standing and climbing stairs caused knee pain and that change in weather caused more pain.  

Physical examination demonstrated that the Veteran was able to walk on his toes and heels; he was able to squat to 120 degrees but had pain in both knees and popping on rising from the squatting position.  The Veteran was able to stand on alternate legs.  His gait was normal, just slow and cautious.  Both knees demonstrated slight crepitation, slight effusion, no increased warmth, no erythema, and no instability of the joint.  There was a scar in the medial aspect of the right knee.  Flexion was from zero to 120 degrees with pain from 100 degrees to 120 degrees with no further flexion due to pain and structural limitation bilaterally; and extension was to zero degrees with no pain bilaterally.  The examiner diagnosed mild right knee degenerative joint disease and mild left knee early degenerative joint disease.  

In July 2006, the Veteran presented with complaints of left knee injury after slipping and falling earlier that day.  The Veteran reported walking without difficulty when he spontaneously slipped and fell with the majority of his fall landing on his left knee.  Physical examination demonstrated some swelling/tenderness to palpation, decreased range of motion (passive had further flexion/extension than active), and pain.  X-rays revealed mild to moderate degenerative osteoarthritis.  

In October 2006, the Veteran presented for physical medicine rehab consult with complaints of constant, severe sharp left knee pain since his fall and noted that it was aggravated by going up, more than down, stairs.  The Veteran ambulated with a limp on the right side.  The left knee pain was assessed as 4/10, and noted that the pain was worse with extension and was alleviated with slight flexion and rest.  The pain was noted to be exacerbated with walking and sitting.  Physical examination of the left knee demonstrated some swelling/tenderness to palpation and decreased range of motion.  Impression was left knee pain, mild degenerative joint disease and left leg weakness likely due to degenerative joint disease.  The Veteran was referred for physical therapy.

In mid-October 2006, physical therapy evaluation revealed presence of weakness on left lower extremity, no crepitation, tenderness, or swelling.  The Veteran stated that discomfort was felt when ambulating up/down stairs as well as in prolonged standing and walking but that pain was alleviated by a resting position and medication.  Range of motion of both lower extremities was within normal limits, right lower leg strength graded 4/5 and left quads and hamstring graded 4/5.  Pain level was 5/10, on palpation the Veteran's right patellar and quads tendon were tight, special testing revealed negative medial and lateral compression test, and the Veteran ambulated independently without assistive device with slight left antalgic gait.    

In April 2008, the Veteran presented with complaints of bilateral knee pain, right worse, intermittent, 8/10.  The Veteran stated that he had a cane at home.

In December 2008, the Veteran presented with complaints of increasing bilateral knee pain for one month made worse by walking and standing.  The Veteran reported bilateral knee popping, giving way, and using cane to prevent falls.  The Veteran requested a new knee brace for right knee and requested a knee brace for his left knee.  Physical examination demonstrated antalgic gait, mildly effused right knee with tenderness posterior patella and lateral to patella and bilateral joint lines.  There was decreased range of motion with firm stop, and no laxity.  The left knee demonstrated tenderness peripatellar posterior patella, no effusion, range of motion slightly more than 90 degrees of flexion, and negative laxity.  X-rays of the left knee demonstrated mild to moderate degenerative arthritis noted in patella-femoral and tibial-femoral joints and linear soft tissue calcification noted adjacent to the left medial femoral condyle.  X-rays of the right knee demonstrated mild to moderate degenerative arthritis in patella-femoral joint and moderate degenerative arthritis noted in tibial-femoral joint, small joint effusion with opacification of suprapatellar bursa, and linear and patchy soft tissue calcification seen adjacent to right medial femoral condyle and medial aspect of tibial plateau.

The Veteran underwent VA examination in February 2009.  At that time, the Veteran reported constant pain, fatigue, and weakness in both knees but denied stiffness, redness, locking up of the knees, and episodes of dislocation and recurrent subluxation.  The Veteran reported treating the pain by taking Sulindac 200 mg twice daily when needed and by using warm-water soaks and analgesic rub.  The Veteran reported using a knee brace and a cane when walking any distance.  The Veteran reported that he was functionally limited, that he was able to get up and move around but that he tried to avoid any movement except those movements within his house as movements tended to aggravate the knee pain.  The Veteran reported being unable to squat down and difficulty standing from a seated position.

Physical examination demonstrated that he walked with a wide-based gait with a slight limp favoring the right lower extremity.  The Veteran did not have a knee brace on; but he was using a cane.  The Veteran's bilateral knees were slightly hypertrophic to appearance, but there was no evidence of erythema, edema, increased warmth, or effusion.  Flexion was from zero to 120 degrees without pain; extension was normal to zero degrees.  There was moderate-to-severe crepitus noted during range of motion.  There was no change in function noted with repetition of range of motion.  The knees were tender over the medial and lateral joint line as well as the patellar compression test.  There was a negative anterior drawer, posterior drawer, Lachman, and McMurray.  Motor strength was 5/5 bilaterally.  X-rays indicated Pellegrini-Stieda calcification and degenerative joint disease bilaterally.  The examiner noted two well-healed scars on the right knee, a long scar medially and a smaller scar to the lateral of the knee.  

The examiner noted that on examination, there was no evidence of weakened movement, excess fatigability, or incoordination during repetitive motion.  With regard to additional limitation of function during flare-ups, the examiner stated, "... it would be difficult for the examiner to give an opinion related to this, as the examiner is not present when the Veteran has flare-up.  However, in review of the Veteran's outpatient medical records, the Veteran was seen on December 9, 2008 reporting knee pain which had been worse over the last month.  The examiner noted on this examination that the Veteran had a range of motion of the knees only slightly more than 90 degrees of flexion.  On today's examination, the Veteran was noted to have a flexion of zero to 120 degrees which would be a limitation of 30 degrees worsening of range of motion during flare-ups documented per a review of the records. ..."  The examiner also stated, " ... The examiner notes that pain in itself is a functionally limiting factor in any disability; therefore, it would be the opinion of this examiner that pain could significantly limit functional ability during flare-ups.  However, the examiner would not be able to comment without resorting to speculation if either knee if used repeatedly over a period of time would cause any limitation in the Veteran's functional ability."

Private medical records indicate that the Veteran underwent a new patient evaluation in April 2010.  At that time, the Veteran complained of chronic, bilateral knee pain.  Physical examination demonstrated a positive apprehension, a positive grind medial and patellofemoral greater than lateral joint line tenderness.  Active range of motion was from zero to 120 bilaterally.  There were well healed scars over the right knee over the medial patella and a medial arthrotomy all the way down to the proximal leg.  X-rays revealed bilateral knee moderate osteoarthritis, right greater than left.

The Veteran underwent VA examination in March 2011.  At that time, the Veteran reported constant pain in both knees.  The Veteran reported a constant, dull ache but noted a sharp pain occurring in either knee when standing for 45 minutes or more or walking for 30 minutes or more.  The Veteran also noted that weather changes made his knees hurt worse.  The Veteran reported avoiding stairs due to his knees going out on him and that he had fallen on a few occasions.  The Veteran reported pain of 10/10, bilaterally.  He also reported using an ointment and heating pad on his knees and taking Hydrocodone tablets and Sulindac when the pain was severe, approximately once a week and lasting for one to two days.  On those occasions, the Veteran reported that he had to rest his legs, elevate his legs, use a heating pad and ointment, and take medication which tended to make him groggy.  With regard to the flare-ups, the Veteran was unsure of the precipitating event but noted that at times, his left knee became painful when standing for more than 45 minutes.  The Veteran reported that when in the middle of a flare-up, he could usually rest his legs.  The Veteran reported being able to walk around his house but being unable to walk longer distances such as going to the grocery store or shopping.  The examiner noted that the Veteran had been using a cane for ambulation and a right knee brace for at least two years.  The brace was noted to help with stability and self confidence with walking.  

Physical examination demonstrated the Veteran walked into the examination room with a slightly limping gait and using a cane.  The right knee was slightly enlarged in appearance; but there was no definite joint effusion or edema palpable.  There was a well-healed 16-centimeter surgical scar on the medial aspect of the knee and a well-healed 7-centimeter scar on the lateral aspect.  Both scars were noted to be well healed, not painful, with no skin breakdown or limitation of function in the joints.  The joint range of motion was from zero to 120 degrees with pain at 120 degrees.  There was crepitation with range of motion testing, joint line tenderness medial and laterally to palpation and also with the patellar apprehension test, but there was no additional limitation of motion on repetitive use on examination.  The left knee was normal in appearance.  Range of motion showed extension zero degrees and flexion was from zero to 125 degrees with pain at 125 degrees.  There was crepitation with range of motion testing, joint line tenderness medial and laterally to palpation, but negative patellar apprehension test and no additional limitation of motion on repetitive use on examination.  

Both knee joints were stable to varus and valgus force as well as anterior and posterior drawer signs negative.  The Veteran's gait was slightly wide-based and limping on the right lower extremity.  The examiner noted that x-rays of the left knee dated in February 2009 showed calcification adjacent to the superior margin of the medial condyle consistent with Pellegrini strata calcification.  There was marked narrowing of the medial joint space with degenerative osteophyte of the lateral tibial plateau.  The right knee also showed marked calcification of the medial ligament with marked narrowing of the medial joint space and mild narrowing of the lateral aspect of the patellofemoral joint.  X-rays in April 2010 were reported to reveal narrowing sclerosis and bone spurs predominantly in the medial and patellofemoral compartments, right greater than left.

The examiner opined, "The Veteran's degenerative joint disease of the knees is severe as evidenced by the x-ray findings.  His physical examination does not exhibit weakened movement, excess fatigability, or incoordination of joints.  However, the Veteran does complain of excess fatigability and weakened movement of the joints during a flare-up.  Pain could significantly limit the functional ability during a flare-up or when the knees are used repeatedly over a period of time, as described by this patient's history.  Additional limitation of functional ability during a flare-up or when the patient has used the knees repeatedly over a period of time would be congruent with the patient's x-ray findings and history.  It is not feasible to express the additional limitation of motion in degrees, as this would require resorting to speculation, as the examiner is not present during the patient's flare-ups or after repeated use.  However, due to the severity of the symptoms and the x-ray findings, it is reasonable to opine that pain could significantly reduce the functional ability (distance walking, etc.) during flare-ups or when the knees are used repeatedly over a time by a factor of 25 percent.  

In this case, x-rays of the knees reveal degenerative disease of both knees.  In addition, there is evidence of limitation of motion of both knees warranting the current 10 percent disability ratings.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.    However, as flexion for both knees has not been shown to have been limited to 30 degrees or less, a higher rating under Diagnostic Code 5260 is not warranted; and as extension has not been limited to 15 degrees or more, a higher rating under Diagnostic Code 5261 is not warranted.   As noted above, flexion was to 90 degrees in December 2008; 95 degrees in December 2002; 120 degrees in January 2003, February 2009, April 2010, and March 2011.  Thus, flexion at its worst was 90 degrees in December 2008.  Extension has consistently been normal at zero degrees without consideration of additional loss due to flare up.    

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

As noted above, the Veteran has demonstrated limitation of flexion in both knees and has complained of severe pain.  On VA examinations discussed above, there was no objective evidence of additional functional loss due to pain on use.   However, the February 2009 VA examiner noted that pain was a functionally limiting factor and could significantly limit functional ability during flare-ups.  The examiner noted that on examination in December 2008, the Veteran had a range of motion of the knees only slightly more than 90 degrees of flexion, indicating a 30 degree worsening of range of motion during flare-ups documented per a review of the records.  

In addition, in March 2011, the VA examiner opined that due to the severity of the symptoms and the x-ray findings, it was reasonable to opine that pain could significantly reduce the functional ability (distance walking, etc.) during flare-ups or when the knees are used repeatedly over a time by a factor of 25 percent.  This equates to a 30-degree loss of motion (with flexion demonstrated at 120 degrees during a non-flare-up examination, a 25-percent reduction would equate to flexion to 90 degrees).  Thus, the Board finds that the medical evidence indicates that the Veteran's knee flexion during flare-ups is limited to 90 degrees.  

The Board notes that although the Veteran has consistently demonstrated full extension, the March 2011, opinion did not specify that the 25-percent reduction was limited to flexion, thus the Board cannot conclude that the Veteran's extension is not limited by the 25-percent reduction during flare-ups.  This equates to a 30-degree loss of motion.  As noted above, normal extension is zero degrees, and a 30-degree loss of extension would be 30 degrees.  As noted above, limitation of extension of a leg (knee) is rated 40 percent when limited to 30 degrees.  Thus, resolving all doubt in the Veteran's favor 40 percent disability ratings for the Veteran's right and left knee arthritis are warranted.  In reaching this conclusion the Board observes that in October 2006 the Veteran was experiencing greater pain with extension than flexion.  Based upon the evidence of record and above analysis the Board concludes that it is as likely as not this degree of loss of extension has existed throughout the appeal.  However, even with flare-ups, there is no objective evidence that the Veteran's knee extension is limited to 45 degrees warranting a 50 percent evaluation.  

In an effort to afford the Veteran the highest possible disability rating, the Board has evaluated the Veteran's knee disabilities under all other appropriate diagnostic codes.  However, as the Veteran has never been diagnosed with ankylosis of either knee a higher evaluation under Diagnostic Code 5256 is not warranted.  

The VA General Counsel has held that a Veteran may receive separate ratings under Diagnostic Code 5260 (leg, limitation of flexion), and Diagnostic Code 5261 (leg, limitation of extension) for disability of the same joint.  See VAOPGCPREC 9-2004 (2006).  However, as noted above, the record does not indicate that the Veteran has demonstrated limitation of extension of either knee beyond 30 degrees; and although the Board has rated the Veteran's knees as 40 percent disabling pursuant to the Diagnostic Code for limitation of knee extension, there is no objective evidence that the Veteran has limitation of flexion that would warrant a separate compensable evaluation.  Thus, separate ratings under Diagnostic Code 5261 are not warranted.

The Board also notes that according to the U.S. Court of Appeals for Veterans Claims (Court) and VA General Counsel, other impairment of the knee due to instability or recurrent subluxation as evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 is a separate and distinct disability from arthritis of knees (Diagnostic Codes 5003, 5010) and limitation of either flexion (Diagnostic Code 5260) or extension of the knees (Diagnostic Code 5261).  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994), VAOPGCPREC 23-97 (1997), VAOPGPREC 9-98 (1998), VAOPGPREC 9-04 (2004).  As such, separate ratings are permitted; and, in fact, the Veteran is receiving a separate 10 percent rating for right knee instability.

With respect to the Veteran's left knee, in order to receive a compensable rating under Diagnostic Code 5257, there must be slight impairment of the knee, as shown by recurrent subluxation or lateral instability.  In this case, the record does not indicate that the Veteran has demonstrated either subluxation or lateral instability of the left knee.  The December 2002 private medical record indicated no laxity on the left, the January 2003 VA examination report noted no instability of the joint, the December 2008 medical record noted negative laxity of the left knee, the February 2009 VA examination report noted negative anterior drawer, posterior drawer, Lachman and McMurray, and the March 2011 VA examination report noted both joints stable to varus and valgus force as well as anterior and posterior drawer signs negative.  Thus, a separate rating for the left knee under Diagnostic Code 5257 is not warranted.

The Board notes that when service connection was granted for in November 1987, the disability was characterized as postoperative internal derangement, right knee, with degenerative joint disease.  At the time of the VA examination, the Veteran's right knee revealed a 9-inch serpentine medial joint line scar and a 2 3/4-inch lateral joint line scar, both of which were well healed, nontender and not attached.  Thus, as the Veteran's claim for increased rating for right knee was not limited to just the arthritis, but for the entire right knee disability, a discussion of the Veteran's service-connected right knee scars is warranted. 

The applicable rating criteria for scars are found at 38 C.F.R. § 4.118.  During the pendency of this appeal for an increased rating, the criteria for evaluation of scars were amended as of October 23, 2008.  However, the revisions are applicable to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).

The Federal Register's paragraph addressing the applicability date of the new regulation specifically states:

This amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A Veteran whom VA rated before such date under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 of 38 CFR 4.118 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates, 38 CFR 3.400, etc.

In the present case, the Veteran's application for increased rating was received in December 2002, before the October 2008 effective date of the amendment.  In such circumstances, only the previous criteria applies as discussed above in the Federal Register as the Veteran has not requested review under the new criteria.

Diagnostic Code 7800 rates scars of the head, face, or neck based upon disfigurement, and does not apply in this case as the scar is located on the Veteran's right knee.

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling. Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling. Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.

Diagnostic Code 7804 provides a 10 percent evaluation for scars that are superficial and painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation. (See 38 C.F.R. § 4.68 of this part on the amputation rule.)

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118.

Based on the above VA examinations, the Board finds that a compensable evaluation was not warranted at any time during the appeal period for the Veteran's right knee scars as they have not been shown to be deep, have not caused limited motion or limitation of knee function, have not measured 144 square inches (929 sq. cm.) or greater, have not been unstable, and have not been painful on examination.  As noted above, on examination in December 2002, the Veteran had an old, well-healed scar on the medial aspect of the right knee.  On VA examination in January 2003, there was a scar in the medial aspect of the right knee.  On VA examination in February 2009, the examiner noted two well-healed scars on the right knee, a long scar medially and a smaller scar to the lateral of the knee.  On VA examination in March 2011, the examiner noted a well-healed 16-centimeter surgical scar on the medial aspect of the knee and a well-healed 7-centimeter scar on the lateral aspect.  Both scars were noted to be well healed, not painful, with no skin breakdown or limitation of function in the joints.   

In addition, there is no other diagnostic code which would have provided a compensable rating for the Veteran's right knee scars.  Schafrath v. Derwinski, 1 Vet. App. at 592-593.

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected knee disabilities present such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The disability does not result in symptoms not contemplated by the criteria in the rating schedule.  As noted above, the veteran's right knee is manifested by pain, stiffness, swelling, limited motion, and medial laxity; and the veteran's left knee is manifested by pain, stiffness, limited motion all symptoms contemplated by the available schedular evaluations.  In addition, the March 2011 VA examiner noted that the Veteran worked as an addiction therapist until retiring and that he knee condition did not affect his ability or functional abilities during his usual occupation.  Hence the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an extraschedular evaluation. 

In sum, the Board concludes that in resolving all doubt in the Veteran's favor, a 40 percent disability rating is warranted for extension limited to 30 degrees for each knee throughout the appeal and a preponderance of the evidence is against higher and or separate evaluations.  

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.  In fact, as noted above, the March 2011 VA examiner noted that the Veteran worked as an addiction therapist until retiring and that he knee condition did not affect his ability or functional abilities during his usual occupation.


ORDER

An evaluation of 40 percent, throughout the appeal, for right knee arthritis is granted subject to the law and regulations governing the payment of monetary benefits.

An evaluation of 40 percent, throughout the appeal, for left knee arthritis is granted 

subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


